Exhibit 10.1
$200,000,000
BELDEN INC.
(a Delaware corporation)
9.25% Senior Subordinated Notes due 2019
PURCHASE AGREEMENT
June 24, 2009

 



--------------------------------------------------------------------------------



 



June 24, 2009
Wachovia Capital Markets, LLC
Banc of America Securities LLC
Citigroup Global Markets Inc.
As Representatives for the several Initial Purchasers
One Wachovia Center
301 South College Street
Charlotte, North Carolina 28288
Ladies and Gentlemen:
Belden Inc., a Delaware corporation (the “Company”), proposes to issue and sell
to the several purchasers named in Schedule I hereto (the “Initial Purchasers”),
for whom Wachovia Capital Markets, LLC, Banc of America Securities LLC and
Citigroup Global Markets Inc. are acting as Representatives (in such capacity,
the “Representatives”), $200,000,000 aggregate principal amount of its 9.25%
Senior Subordinated Notes due 2019 (the “Notes”), which will be unconditionally
guaranteed on a senior subordinated basis as to principal, premium, if any, and
interest (the “Guarantees”) by the subsidiaries of the Company named in
Schedule II hereto (each individually, a “Guarantor” and collectively, the
“Guarantors”). The Notes will be issued pursuant to an Indenture (the
“Indenture”) dated as of the Closing Date (as defined in Section 2) among the
Company, the Guarantors and U.S. Bank National Association, as Trustee (the
“Trustee”). This Agreement, the Registration Rights Agreement, to be dated the
Closing Date, between the Initial Purchasers, the Company and the Guarantors
(the “Registration Rights Agreement”) and the Indenture are hereinafter
collectively referred to as the “Transaction Documents” and the execution and
delivery of the Transaction Documents and the transactions contemplated herein
and therein are hereinafter referred to as the “Transactions”.
          The Notes (and the related Guarantees) will be offered and sold
through the Initial Purchasers without being registered under the Securities Act
of 1933, as amended (the “Securities Act”), to qualified institutional buyers in
compliance with the exemption from registration provided by Rule 144A under the
Securities Act, and in offshore transactions in reliance on Regulation S under
the Securities Act (“Regulation S”). The Initial Purchasers have advised the
Company that they will offer and sell the Notes purchased by them hereunder in
accordance with Section 3 hereof as soon as the Representatives deem advisable.
          In connection with the sale of the Notes, the Company has prepared a
preliminary offering memorandum, dated June 23, 2009 (including the information
incorporated by reference therein, the “Preliminary Memorandum”), the Offering
Memorandum (as defined below) and a Final Memorandum (as defined below), dated
the date hereof. The Final Memorandum, the Preliminary Memorandum, and the
Offering Memorandum are referred to herein as a “Memorandum”. Each Memorandum
sets forth certain information concerning the Company, the Guarantors, the
Notes, the Transaction Documents and the Transactions. The Company hereby
confirms that it has authorized the use of the Preliminary Memorandum and the
Offering

1



--------------------------------------------------------------------------------



 



Memorandum, and any amendment or supplement thereto, in connection with the
offer and sale of the Notes by the Initial Purchasers.
          Prior to the time when the sales of the Notes were first made (the
“Time of Sale”), the Company has prepared and delivered to the Initial
Purchasers a pricing supplement (the “Pricing Supplement”) dated June 24, 2009.
In connection with the sale of the Notes, the Company has prepared an electronic
road show (the “Company Additional Written Information”). The Pricing Supplement
together with the Preliminary Memorandum is referred to herein as the “Offering
Memorandum.”
          Promptly after the Time of Sale and in any event no later than the
second Business Day following the Time of Sale, the Company will prepare and
deliver to each Initial Purchaser a Final Offering Memorandum (including the
information incorporated by reference therein, the “Final Memorandum”), which
will consist of the Preliminary Offering Memorandum with such changes therein as
are required to reflect the information contained in the Pricing Supplement, and
from and after the time such Final Memorandum is delivered to each Initial
Purchaser, all references herein to the Offering Memorandum shall be deemed to
be a reference to both the Offering Memorandum and the Final Memorandum.
          1. Representations and Warranties of the Company and the Guarantors.
The Company and the Guarantors jointly and severally represent and warrant to,
and agree with, each of the Initial Purchasers that:
     (a) The Preliminary Memorandum does not contain; the Offering Memorandum at
the Time of Sale will not contain; and the Final Memorandum, and any amendment
or supplement thereto, as of its date and as of the Closing Date will not
contain any untrue statement of a material fact or, in each case, omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that the representations or warranties set forth in this paragraph shall not
apply to statements in or omissions from any Memorandum made in reliance upon
and in conformity with information furnished in writing to the Company by the
Initial Purchasers expressly for use therein, as specified in Section 12. The
statistical and industry data included in each Memorandum are based on or
derived from sources that the Company believes to be reliable and accurate in
all material respects.
     (b) The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Delaware. The
Company is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction in which the conduct of its
business or its ownership or leasing of property requires such qualification,
except where the failure to so qualify or be in good standing would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. “Material
Adverse Effect” shall mean a material adverse change in or effect on (i) the
business, operations, properties, assets, liabilities, earnings, condition
(financial or otherwise), results of operations or management of the Company and
its subsidiaries, considered as one enterprise, whether or not in the ordinary
course of business, or (ii) the

2



--------------------------------------------------------------------------------



 



ability of the Company and each Guarantor to perform its obligations under the
Notes or the Transaction Documents.
     (c) Each of the Company and each Guarantor has full power (corporate and
other) to own or lease its properties and conduct its business as described in
each Memorandum; and each of the Company and each Guarantor has full power
(corporate and other) to enter into the Transaction Documents and to carry out
all the terms and provisions hereof and thereof to be carried out by it.
     (d) The capitalization of the Company is as set forth in the Offering
Memorandum under the caption “Capitalization”. All of the issued shares of
capital stock of the Company have been duly authorized and validly issued and
are fully paid and nonassessable; and none of the outstanding shares of capital
stock of the Company was issued in violation of the preemptive or other similar
rights of any security holder of the Company.
     (e) Each subsidiary of the Company has been duly incorporated, is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation, has the corporate power and authority to own its property and
to conduct its business as described in the Offering Memorandum and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect; all
of the issued shares of capital stock of each subsidiary of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable,
and are owned directly or through wholly owned subsidiaries by the Company, free
and clear of all liens, encumbrances, equities or claims, except as otherwise
described in the Offering Memorandum.
     (f) No subsidiary of the Company is prohibited, directly or indirectly,
from paying any dividends to the Company, from making any other distribution on
such subsidiary’s capital stock, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s property or assets to the Company or any other subsidiary of the
Company, except as provided by applicable laws or regulations, by the Indenture
or as disclosed in the Offering Memorandum.
     (g) [Reserved.]
     (h) Ernst & Young LLP, who has certified the historical consolidated
financial statements included in the Offering Memorandum and delivered its
report with respect to the audited historical consolidated financial statements
in the Offering Memorandum, is an independent public accountant with respect to
the Company within the meaning of the Securities Act and the applicable rules
and regulations thereunder.
     (i) The historical consolidated financial statements (including the notes
thereto) of the Company and its consolidated subsidiaries in the Offering
Memorandum fairly present the financial position, results of operations, cash
flows and changes in stockholders’ equity of the Company and its consolidated
subsidiaries as of the dates and

3



--------------------------------------------------------------------------------



 



for the periods specified therein; since the date of the latest of such
financial statements, there has been no change nor any development or event
involving a prospective change which, individually or in the aggregate, has had
or could reasonably be expected to have a Material Adverse Effect; such
financial statements have been prepared in accordance with generally accepted
accounting principles consistently applied throughout the periods involved
(except as otherwise expressly disclosed in the notes thereto) and comply in all
material respects as to form with the applicable accounting requirements of
Regulation S-X under the Securities Act (other than as provided under the
heading “Securities and Exchange Commission Review” in the Offering Memorandum
and the Final Memorandum); the information set forth under the captions
“Offering Memorandum Summary – Summary Historical Consolidated Financial
Information” in the Offering Memorandum has been fairly extracted from the
financial statements of the Company and its consolidated subsidiaries, fairly
presents the information included therein and has been compiled on a basis
consistent with that of the audited financial statements included in the
Offering Memorandum.
     (j) Subsequent to the respective dates as of which information is given in
the Offering Memorandum, (i) none of the Company and its subsidiaries have
incurred any material liability or obligation, direct or contingent, or entered
into any material transaction in each case not in the ordinary course of
business; (ii) the Company has not purchased any of its outstanding capital
stock, and, except for regular quarterly dividends on the common stock, par
value $0.01 of the Company in amounts per share that are consistent with past
practice, has not declared, paid or otherwise made any dividend or distribution
of any kind on any class of its capital stock; and (iii) there has not been any
change in the capital stock, short-term debt or long-term debt of the Company
and its subsidiaries, except as disclosed in the Offering Memorandum or as would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
     (k) Each of the Company and each of its subsidiaries maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
     (l) This Agreement has been duly authorized, executed and delivered by the
Company and each Guarantor.
     (m) The Indenture and the Registration Rights Agreement have been duly
authorized by the Company and each Guarantor and, on the Closing Date, will have
been duly executed and delivered by the Company and each Guarantor, and will
constitute the legal, valid and binding obligations of the Company and each
Guarantor, enforceable against the Company and each Guarantor in accordance with
their respective terms,

4



--------------------------------------------------------------------------------



 



except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforcement thereof is subject to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law); and the Indenture and the Registration Rights
Agreement will conform in all material respects to the description thereof in
the Offering Memorandum.
     (n) On the Closing Date, the Indenture will conform to the requirements of
the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”), and to
the rules and regulations of the Securities and Exchange Commission (the
“Commission”) applicable to an indenture that is qualified thereunder.
     (o) The Notes have been duly authorized and, on the Closing Date, when
executed and authenticated in the manner provided for in the Indenture and
delivered to and paid for by the Initial Purchasers as provided in this
Agreement, will constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforcement thereof is subject to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law), and will be entitled to the benefits of the
Indenture and the Registration Rights Agreement; the Guarantees have been duly
authorized and, on the Closing Date, upon the due issuance and delivery of the
related Notes and the due endorsement of the Guarantees thereon, will have been
duly executed, endorsed and delivered and will constitute valid and legally
binding obligations of each of the Guarantors, and will be entitled to the
benefits of the Indenture; the Exchange Notes (as defined in the Registration
Rights Agreement) have been duly authorized and, when executed and authenticated
in the manner provided for in the Registration Rights Agreement and the
Indenture, will constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforcement thereof is subject to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law), and will be entitled to the benefits of the
Indenture and the Registration Rights Agreement; and the Notes and the Exchange
Notes will conform in all material respects to the descriptions thereof in the
Offering Memorandum.
     (p) The execution, delivery and performance by the Company and each
Guarantor of this Agreement and the other Transaction Documents, the issuance
and sale of the Notes and the compliance by the Company and each Guarantor with
all of the provisions of the Notes, the Indenture, the Registration Rights
Agreement and this Agreement and the consummation of the transactions
contemplated hereby and thereby will not: (i) violate or conflict with the
certificate of incorporation or by-laws of the Company or any of its
subsidiaries; (ii) conflict with, result in a breach or violation of, or
constitute a default under, any indenture, mortgage, deed of trust or loan
agreement, stockholders’ agreement or any other agreement or instrument to which
the Company or any of its

5



--------------------------------------------------------------------------------



 



subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or any of their respective properties are subject, or any statute, rule or
regulation or any judgment, order or decree of any governmental authority or
court or any arbitrator applicable to the Company or any of its subsidiaries,
except in the case of this clause (ii) for such conflicts, breaches, violations
or defaults that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; or (iii) (assuming, as to matters of
fact, the accuracy of the representations and warranties of the Initial
Purchasers contained herein) require the consent, approval, authorization,
order, registration or filing or qualification with, any governmental authority
or court, or body or arbitrator having jurisdiction over the Company or any of
its subsidiaries, except (x) such as may be required by the securities or Blue
Sky laws of the various states in connection with the offer or sale of the Notes
and by Federal and state securities laws with respect to the obligations of the
Company and the Guarantors under the Registration Rights Agreement or (y) where
the failure to obtain such consents, approvals, authorizations, orders,
registrations, filings or qualifications would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.
     (q) No legal or governmental proceedings or investigations are pending or,
to the Company’s knowledge, threatened to which the Company or any of its
subsidiaries is a party or to which any of the properties of the Company or any
of its subsidiaries is subject, other than proceedings accurately described in
the Preliminary Memorandum and the Offering Memorandum and such proceedings or
investigations that would not, singly or in the aggregate, result in a Material
Adverse Effect.
     (r) There are no relationships, direct or indirect, between or among the
Company or any of its subsidiaries, on the one hand, and the respective
directors, officers, stockholders, customers or suppliers of the Company or any
of its subsidiaries, on the other hand, that would be required by the Securities
Act to be disclosed in a prospectus were the Notes being issued and sold in a
public offering registered on Form S-1 under the Securities Act that are not so
disclosed in the Offering Memorandum; and there are no contracts or other
documents that would be required by the Securities Act to be disclosed in a
prospectus were the Notes being issued and sold in a public offering registered
on Form S-1 under the Securities Act that are not so disclosed in the Offering
Memorandum.
     (s) Each of the Company and each Guarantor is not now nor after giving
effect to the issuance of the Notes and the execution, delivery and performance
of the Transaction Documents and the consummation of the transactions
contemplated thereby or described in the Preliminary Memorandum or the Offering
Memorandum, will be (in each case on a consolidated basis) (i) insolvent,
(ii) left with unreasonably small capital with which to engage in its
anticipated business or (iii) incurring debts or other obligations beyond its
ability to pay such debts or obligations as they become due.
     (t) The Company and its Affiliates (as defined in Rule 501(b) of
Regulation D under the Securities Act (“Regulation D”)) have not distributed
and, prior to the later of (i) the Closing Date and (ii) the completion of the
distribution of the Notes, will not

6



--------------------------------------------------------------------------------



 



distribute any offering material in connection with the offering and sale of the
Notes other than the Preliminary Memorandum, the Offering Memorandum or any
amendment or supplement thereto.
     (u) The Company and its subsidiaries have not sustained, since the date of
the latest audited historical consolidated financial statements included in the
Offering Memorandum (exclusive of any amendment or supplement thereto), any loss
or interference with its business or properties from fire, explosion, flood,
accident or other calamity, whether or not covered by insurance, or from any
labor dispute or court or governmental action, order or decree (whether domestic
or foreign) otherwise than as set forth in the Offering Memorandum (exclusive of
any amendment or supplement thereto) or, in each case, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (v) The statements set forth in the Offering Memorandum under the caption
“Description of Notes”, insofar as they purport to constitute a summary of the
terms of the Notes, and under the captions “Description of Certain
Indebtedness”, “Certain United States Federal Income Tax Considerations”, and
“Exchange Offer; Registration Rights”, insofar as they purport to summarize the
provisions of the laws and documents referred to therein, fairly and accurately
summarize the subject matter thereof in all material respects.
     (w) The Company and its subsidiaries have good and marketable title in fee
simple to all items of real property and good and marketable title to all
personal property owned by each of them, free and clear of any pledge, lien,
encumbrance, security interest or other defect or claim of any third party,
except as (x) set forth in the Offering Memorandum or (y) to the extent the
failure to have such title or the existence of such pledges, liens,
encumbrances, security interests or other defects or claims would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect and would
not materially interfere with the use thereof by the Company and its
subsidiaries. Any property leased by the Company and its subsidiaries is held
under valid, subsisting and enforceable leases, and there is no default under
any such lease or any other event that with notice or lapse of time or both
would constitute a default thereunder, except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
     (x) No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(c) of ERISA (other than events with respect
to which the 30-day notice requirement under Section 4043 of ERISA has been
waived) has occurred, exists or is reasonably expected to occur with respect to
any employee benefit plan (as defined in Section 3(3) of ERISA) which the
Company or any of its subsidiaries maintains, contributes to or has any
obligation to contribute to, or with respect to which the Company or any of its
subsidiaries has any liability, direct or indirect, contingent or otherwise (a
“Plan”), except in

7



--------------------------------------------------------------------------------



 



each case as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect; each Plan is in compliance in all material
respects with applicable law, including ERISA and the Code; none of the Company
or any of its subsidiaries has incurred or expects to incur liability under
Title IV of ERISA with respect to the termination of, or withdrawal from, any
Plan; and each Plan that is intended to be qualified under Section 401(a) of the
Code is so qualified in all material respects and nothing has occurred, whether
by action or failure to act, which could reasonably be expected to cause the
loss of such qualification.
     (y) Except as disclosed in each Memorandum, no labor dispute with the
employees of the Company or any of its subsidiaries exists or, to the Company’s
knowledge, is imminent or is threatened which, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
     (z) No proceedings for a merger, consolidation, liquidation or dissolution
of the Company or any Guarantor or a sale of all or a material part of the
assets of the Company and its subsidiaries; and, other than as disclosed in the
Offering Memorandum, no probable material acquisition by the Company or any
Guarantor is pending or contemplated.
     (aa) The Company and each of its subsidiaries owns or otherwise possesses
adequate rights to use all material patents, trademarks, service marks, trade
names and copyrights, all applications and registrations for each of the
foregoing, and all other material proprietary rights and confidential
information necessary to conduct their respective businesses as currently
conducted; none of the Company or any of its subsidiaries has received any
notice, or is otherwise aware, of any infringement of or conflict with the
rights of any third party with respect to any of the foregoing, which
infringement or conflict, if the subject of an unfavorable decision, would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or materially interfere with the use by the Company and its
subsidiaries thereof.
     (bb) The Company and each of its subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts and with such deductibles as are prudent in the business in which it is
engaged; and none of the Company or any of its subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue their respective businesses at a cost that would
not have a Material Adverse Effect.
     (cc) Each of the Company and each of its subsidiaries has complied with all
laws, ordinances, regulations and orders applicable to the Company and its
subsidiaries, and their respective businesses, and none of the Company or any of
its subsidiaries has received any notice to the contrary; and each of the
Company and its subsidiaries possesses all certificates, authorizations,
permits, licenses, approvals, orders and franchises (collectively, “Licenses”)
necessary to conduct their respective businesses in the manner and to the full
extent now operated or proposed to be operated as described in the Offering
Memorandum, in each case issued by the appropriate federal, state, local or
foreign

8



--------------------------------------------------------------------------------



 



governmental or regulatory authorities (collectively, the “Agencies”), except
where the failure to so comply or to possess such Licenses would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Licenses are in full force and effect and no proceeding has
been instituted or, to the Company’s knowledge, is threatened or contemplated
which in any manner affects or calls into question the validity or effectiveness
thereof, except where such invalidity or ineffectiveness thereof would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
Licenses contain no restrictions, except for restrictions applicable to the
cable and connectivity products industry generally, that are materially
burdensome to the Company.
     (dd) The operation of the business of the Company and its subsidiaries in
the manner and to the full extent now operated or proposed to be operated as
described in the Offering Memorandum is in accordance with the Licenses, and all
orders, rules and regulations of the Agencies, and no event has occurred which
permits (nor has an event occurred which with notice or lapse of time or both
would permit) the revocation or termination of any necessary Licenses or which
might result in any other impairment of the rights of the Company therein or
thereunder, and each of the Company and each of its subsidiaries is in
compliance with all statutes, orders, rules and regulations of the Agencies
relating to or affecting its operations, except where the failure to so comply
or the revocation or termination would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     (ee) There is and has been no failure on the part of the Company or any of
the Company’s directors or officers, in their capacities as such, to comply in
all material respects with any provision of the Sarbanes Oxley Act of 2002 and
the rules and regulations promulgated in connection therewith (the “Sarbanes
Oxley Act”), including Section 402 related to loans and Sections 302 and 906
related to certifications.
     (ff) (i) Each of the Company and each of its subsidiaries is and has been
in compliance with all applicable laws, statutes, ordinances, rules,
regulations, orders, judgments, decisions, decrees, standards, and requirements
relating to: human health and safety; pollution; management, disposal or release
of any chemical substance, product or waste; and protection, cleanup,
remediation or corrective action relating to the environment or natural
resources (“Environmental Law”);
     (ii) Each of the Company and each of its subsidiaries has obtained and is
in compliance with the conditions of all permits, authorizations, licenses,
approvals and variances necessary under any Environmental Law for the continued
conduct in the manner now conducted of their respective businesses
(“Environmental Permits”);
     (iii) There are no past or present conditions or circumstances, including
but not limited to pending changes in any Environmental Law or Environmental
Permits, that are likely to interfere with the conduct of the business of the
Company and its subsidiaries in the manner now conducted or which would
interfere with compliance with any Environmental Law or Environmental Permits;
and

9



--------------------------------------------------------------------------------



 



     (iv) There are no past or present conditions or circumstances at, or
arising out of, their respective businesses, assets and properties of the
Company and each of its subsidiaries or any business, assets or properties
formerly leased, operated or owned by the Company or any of its subsidiaries,
including but not limited to on-site or off-site disposal or release of any
chemical substance, product or waste, which may give rise to: (i) liabilities or
obligations for any cleanup, remediation or corrective action under any
Environmental Law; (ii) claims arising under any Environmental Law for personal
injury, property damage, or damage to natural resources; (iii) liabilities or
obligations incurred by the Company or its subsidiaries to comply with any
Environmental Law; or (iv) fines or penalties arising under any Environmental
Law;
except in each case for any noncompliance or conditions or circumstances that,
singly or in the aggregate, would not result in a Material Adverse Effect or as
disclosed in the Offering Memorandum.
     (gg) (i) Neither the Company nor any Guarantor is in violation of its
certificate of incorporation or its bylaws, and (ii) no default or breach
exists, and no event has occurred that, with notice or lapse of time or both,
would constitute a default in the due performance and observation of any term,
covenant or condition of any indenture, mortgage, deed of trust, lease, loan
agreement, stockholders’ agreement or any other agreement or instrument to which
the Company or any of its subsidiaries is a party or by which the Company or any
of its subsidiaries is bound or to which any of their respective properties are
subject, except in the case of clause (ii) would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     (hh) Each of the Company and each of its subsidiaries has filed all
foreign, federal, state and local tax returns that are required to be filed or
has requested extensions thereof and has paid all taxes required to be paid by
it and any other assessment, fine or penalty levied against it, to the extent
that any of the foregoing is due and payable, except for any such assessment,
fine or penalty that is currently being contested in good faith and for which
the Company and its subsidiaries retains adequate reserves or as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (ii) Except as disclosed in the Offering Memorandum, there are no
contracts, agreements or understandings between the Company or any of its
subsidiaries and any person granting such person the right to require the
Company or any of its subsidiaries to file a registration statement under the
Securities Act or to require the Company to include any securities held by any
person in any registration statement filed by the Company under the Securities
Act.
     (jj) Neither the Company nor any Guarantor is, nor after giving effect to
the offering and sale of the Notes and the application of the proceeds thereof
as described in the Offering Memorandum will be, an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

10



--------------------------------------------------------------------------------



 



     (kk) Within the preceding six months, none of the Company or any of its
Affiliates has, directly or through any agent, made offers or sales of any
security of the Company, or solicited offers to buy or otherwise negotiated in
respect of any securities of the Company of the same or a similar class as the
Notes, other than the Notes offered or sold to the Initial Purchasers hereunder.
     (ll) None of the Company or any of its Affiliates has, directly or through
any person acting on its or their behalf (other than the Initial Purchasers, as
to which no statement is made), offered, solicited offers to buy or sold the
Notes by any form of general solicitation or general advertising (within the
meaning of Regulation D) or in any manner involving a public offering within the
meaning of Section 4(2) of the Securities Act.
     (mm) None of the Company, any of its Affiliates, nor any person acting on
its or their behalf (other than the Initial Purchasers, as to which no statement
is made), has engaged in any directed selling efforts with respect to the Notes,
and each of them has complied with the offering restrictions requirement of
Regulation S under the Securities Act (“Regulation S”). Terms used in this
paragraph have the meanings given to them by Regulation S.
     (nn) None of the Company or any of its Affiliates has taken, directly or
indirectly, any action designed to cause or result in, or which has constituted
or which might reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Notes; nor has the Company or any of its Affiliates paid or
agreed to pay to any person any compensation for soliciting another to purchase
any securities of the Company (except as contemplated by this Agreement).
     (oo) The Notes satisfy the eligibility requirements of Rule 144A(d)(3)
under the Securities Act.
     (pp) Assuming the accuracy of the representations and warranties of the
Initial Purchasers in Section 3 hereof and compliance by the Initial Purchasers
with the procedures set forth in Section 3 hereof, it is not necessary in
connection with the offer, sale and delivery of the Notes to the Initial
Purchasers in the manner contemplated by this Agreement and disclosed in each
Memorandum to register the Notes or the related Guarantees under the Securities
Act or to qualify the Indenture under the Trust Indenture Act.
     (qq) None of the Transactions (including, without limitation, the use of
proceeds from the sale of the Notes) will violate or result in a violation of
Section 7 of the Exchange Act or any regulation promulgated thereunder,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System.
     (rr) There are, and during the last 12 months there have been, no material
disputes between the Company and any of its ten largest suppliers (as measured
by dollar volume of goods purchased by the Company) (“Material Suppliers”) or
ten largest customers (as measured by dollar volume of goods sold by the
Company) (“Material Customers”). The Company’s relations with its Material
Suppliers and Material Customers

11



--------------------------------------------------------------------------------



 



are, in the Company’s reasonable belief, good; and the Company has received no
notice, and is not otherwise aware, of any anticipated material dispute with any
of its Material Suppliers and Material Customers, or that (i) any Material
Supplier intends to cease or materially reduce its supply to the Company or
(ii) any Material Customer intends to cease or materially reduce its purchases
from the Company.
     (ss) Except as disclosed in the Offering Memorandum, there are no
agreements, arrangements or understandings that will require the payment of any
commissions, fees or other remuneration to any investment banker, broker,
finder, consultant or intermediary in connection with the transactions
contemplated by this Agreement.
     (tt) The Company does not intend to treat any of the transactions
contemplated by the Transaction Documents as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). In the event the
Company determines to take any action inconsistent with such intention, it will
promptly notify the Representatives thereof. If the Company so notifies the
Representatives, the Company acknowledges that one or more of the Initial
Purchasers may treat their purchase and resale of Notes as part of a transaction
that is subject to Treasury Regulation Section 301.6112-1, and such Initial
Purchaser or Initial Purchasers, as applicable, will maintain the lists and
other records required by such Treasury Regulation.
     (uu) There are no stamp or other issuance or transfer taxes or duties or
other similar fees or charges required to be paid in connection with the
execution and delivery of this Agreement or the issuance or sale by the Company
of the Notes.
     (vv) None of the Company, its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or Affiliate of the Company or
any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such Persons of Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Company, its
subsidiaries and, to the knowledge of the Company, its Affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.
     (ww) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the U.S.
PATRIOT Act, the rules and regulations thereunder, and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or

12



--------------------------------------------------------------------------------



 



governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.
     (xx) None of the Company, any of its subsidiaries or, to the knowledge of
the Company, any director, officer, agent, employee or Affiliate of the Company
or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Notes, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
Each certificate signed by any officer of the Company or the Guarantors and
delivered to the Initial Purchasers or their counsel shall be deemed to be a
representation and warranty by the Company or the Guarantors, as the case may
be, to the Initial Purchasers as to the matters covered thereby.
          2. Purchase, Sale and Delivery of the Notes. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell $200,000,000 aggregate principal amount of Notes, and each of the
Initial Purchasers, severally and not jointly, agrees to purchase from the
Company the principal amount of Notes set forth opposite the name of such
Initial Purchaser in Schedule I hereto at the purchase price set forth on
Schedule III hereto (the “Purchase Price”). One or more certificates in
definitive form or global form, as instructed by the Representatives for the
Notes that the Initial Purchasers have severally agreed to purchase hereunder,
and in such denomination or denominations and registered in such name or names
as the Representatives request upon notice to the Company not later than one
full business day prior to the Closing Date (as defined below), shall be
delivered by or on behalf of the Company to the Representatives for the
respective accounts of the Initial Purchasers, with any transfer taxes payable
in connection with the transfer of the Notes to the Initial Purchasers duly
paid, against payment by or on behalf of the Initial Purchasers of the Purchase
Price therefor by wire transfer in Federal or other funds immediately available
to the account of the Company. Such delivery of and payment for the Notes shall
be made at the offices of Kirkland & Ellis LLP (“Counsel for the Issuer”), 601
Lexington Avenue, New York, New York 10022 at 10:00 A.M., New York City time, on
June 29, 2009, or at such other place, time or date as the Representatives and
the Company may agree upon, such time and date of delivery against payment being
herein referred to as the “Closing Date”. The Company will make such certificate
or certificates for the Notes available for examination by the Initial
Purchasers at the New York, New York offices of Counsel for the Issuer not later
than 10:00 A.M., New York City time on the business day prior to the Closing
Date.
          3. Offering of the Notes and the Initial Purchasers’ Representations
and Warranties. Each of the Initial Purchasers, severally and not jointly,
represents and warrants to and agrees with the Company and the Guarantors that:

13



--------------------------------------------------------------------------------



 



     (a) It is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”).
     (b) It will solicit offers for such Notes only from, and will offer such
Notes only to, persons that it reasonably believes to be (A) in the case of
offers inside the United States, QIBs (B) in the case of offers outside the
United States, to persons other than U.S. persons (“foreign purchasers”, which
term shall include dealers or other professional fiduciaries in the United
States acting on a discretionary basis for foreign beneficial owners (other than
an estate or trust)) in reliance upon Regulation S under the Securities Act
that, in each case, in purchasing such Notes are deemed to have represented and
agreed as provided in the Offering Memorandum under the caption “Notice to
Investors”.
     (c) It will not offer or sell the Notes using any form of general
solicitation or general advertising (within the meaning of Regulation D) or in
any manner involving a public offering within the meaning of Section 4(2) under
the Securities Act.
     (d) With respect to offers and sales outside the United States:
     (i) at or prior to the confirmation of any sale of any Notes sold in
reliance on Regulation S, it will have sent to each distributor, dealer or other
person receiving a selling concession, fee or other remuneration that purchases
Notes from it during the distribution compliance period (as defined in
Regulation S) a confirmation or notice substantially to the following effect:
          “The Notes covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons, (i) as part of their distribution at any time; or
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Notes and June 29, 2009, except in either case in accordance with
Regulation S or Rule 144A under the Securities Act. Terms used above have the
meanings given to them by Regulation S.”; and
     (ii) such Initial Purchaser has offered the Notes and will offer and sell
the Notes (A) as part of its distribution at any time and (B) otherwise until
40 days after the later of the commencement of the offering and the Closing
Date, only in accordance with Rule 903 of Regulation S or as otherwise permitted
in Section 3(b); accordingly, such Initial Purchaser has not engaged nor will
engage in any directed selling efforts (within the meaning of Regulation S) with
respect to the Notes, and such Initial Purchaser has complied and will comply
with the offering restrictions requirements of Regulation S.
Terms used in this Section 3(d) have the meanings given to them by Regulation S.
          4. Covenants of the Company. The Company covenants and agrees with the
Initial Purchasers that:

14



--------------------------------------------------------------------------------



 



     (a) The Company will prepare the Offering Memorandum in the form approved
by the Representatives and will not amend or supplement the Offering Memorandum
or the Final Memorandum without first furnishing to the Representatives a copy
of such proposed amendment or supplement and will not use or file any amendment
or supplement to which the Representatives may reasonably object.
     (b) The Company will furnish to the Initial Purchasers and to Counsel for
the Initial Purchasers concurrently with the Time of Sale and during the period
referred to in paragraph (c) below, without charge, as many copies of the
Offering Memorandum and any amendments and supplements thereto as they
reasonably may request.
     (c) At any time prior to the completion of the distribution of the Notes by
the Initial Purchasers, if any event occurs or condition exists as a result of
which the Offering Memorandum, as then amended or supplemented, would include
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, or if it should be necessary to amend or
supplement the Offering Memorandum, to comply with applicable law, the Company
will promptly (i) notify the Initial Purchasers of the same; (ii) subject to the
requirements of paragraph (a) of this Section 4, prepare and provide to the
Initial Purchasers, at its own expense, an amendment or supplement to the
Offering Memorandum, so that the statements in the Offering Memorandum as so
amended or supplemented will not, in the light of the circumstances when the
Offering Memorandum, is delivered to a purchaser, be misleading or so that the
Offering Memorandum, as amended or supplemented, will comply with applicable
law; and (iii) supply any supplemented or amended Offering Memorandum, to the
Initial Purchasers and Counsel for the Initial Purchasers, without charge, in
such quantities as may be reasonably requested.
     (d) The Company will (i) qualify the Notes and the Guarantees for sale by
the Initial Purchasers under the laws of such jurisdictions as the
Representatives may reasonably designate and (ii) maintain such qualifications
for so long as required for the sale of the Notes by the Initial Purchasers;
provided, however, that the Company shall not be required to qualify as a
foreign corporation or to take any action that would subject it to general
service of process or subject itself to taxation in any jurisdiction where it is
not presently qualified or so subject. The Company will promptly advise the
Initial Purchasers of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Notes for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.
     (e) At any time prior to the completion of the distribution of the Notes by
the Initial Purchasers, (x) the Company will deliver to the Initial Purchasers
such additional information concerning the business and financial condition of
the Company as the Initial Purchasers may from time to time reasonably request
and (y) whenever it or any of its subsidiaries publishes or makes available to
the public (by filing with any regulatory authority or securities exchange or by
publishing a press release or otherwise) any information that would reasonably
be expected to be material in the context of the issuance of the Notes under
this Agreement, shall promptly notify the Initial Purchasers as to the nature

15



--------------------------------------------------------------------------------



 



of such information or event. At any time prior to the first anniversary of the
Closing Date, the Company will notify the Initial Purchasers of (i) any decrease
in the rating of the Notes or any other debt securities of the Company by any
nationally recognized statistical rating organization (as defined in
Rule 436(g)(2) under the Securities Act) or (ii) any notice or public
announcement given of any intended or potential decrease in any such rating or
that any such securities rating agency has under surveillance or review, with
possible negative implications, its rating of the Notes, as soon as reasonably
practicable after the Company becomes aware of any such decrease, notice or
public announcement.
     (f) The Company will not, will not permit any of its subsidiaries to, and
will use commercially reasonable effort not to permit its Affiliates to, resell
any of the Notes that have been acquired by any of them, other than pursuant to
an effective registration statement under the Securities Act or in accordance
with Rule 144 under the Securities Act.
     (g) Except as contemplated in the Registration Rights Agreement, none of
the Company or any of its Affiliates, nor any person acting on its or their
behalf (other than the Initial Purchasers or any of their respective Affiliates,
as to which no statement is made) will, directly or indirectly, make offers or
sales of any security, or solicit offers to buy any security, under
circumstances that would require the registration of the Notes under the
Securities Act.
     (h) None of the Company or any of its Affiliates, nor any person acting on
its or their behalf (other than the Initial Purchasers or any of their
respective Affiliates, as to which no statement is made), will solicit any offer
to buy or offer to sell the Notes by means of any form of general solicitation
or general advertising (within the meaning of Regulation D) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act.
     (i) None of the Company or any of its Affiliates, nor any person acting on
its or their behalf (other than the Initial Purchasers or any of their
respective Affiliates, as to which no statement is made), will engage in any
directed selling efforts (within the meaning of Regulation S) with respect to
the Notes, and each of them will comply with the offering restrictions
requirements of Regulation S.
     (j) None of the Company or any of its Affiliates, nor any person acting on
its or their behalf (other than the Initial Purchasers or any of their
respective Affiliates, as to which no statement is made), will sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any
securities of the same or a similar class as the Notes, other than the Notes
offered or sold to the Initial Purchasers hereunder in a manner which would
require the registration under the Securities Act of the Notes.
     (k) So long as any of the Notes are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act, at any time that the Company
is not then subject to Section 13 or 15(d) of the Exchange Act, the Company will
provide at its expense to each holder of the Notes and to each prospective
purchaser (as designated by such

16



--------------------------------------------------------------------------------



 



holder) of the Notes, upon the request of such holder or prospective purchaser,
any information required to be provided by Rule 144A(d)(4) under the Securities
Act. (This covenant is intended to be for the benefit of the holders, and the
prospective purchasers designated by such holders from time to time, of the
Notes.)
     (l) The Company will apply the net proceeds from the sale of the Notes as
set forth under “Use of Proceeds” in the Offering Memorandum.
     (m) Until completion of the distribution, neither the Company nor any of
its Affiliates will take, directly or indirectly, any action designed to cause
or result in, or which has constituted or which might reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Company to facilitate the sale or resale of the Notes.
     (n) For so long as any Notes are outstanding, the Company and its
subsidiaries will conduct its operations in a manner that will not subject the
Company or any subsidiary to registration as an investment company under the
Investment Company Act.
     (o) Each Note will bear a legend substantially to the following effect
until such legend shall no longer be necessary or advisable because the Notes
are no longer subject to the restrictions on transfer described therein:
     THIS NOTE (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THIS NOTE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT, AND ACCORDINGLY, MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER, OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF, THE SECURITIES ACT, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES OR ANY OTHER JURISDICTION AND IN ACCORDANCE WITH
TRANSFER RESTRICTIONS CONTAINED IN THE INDENTURE UNDER WHICH THIS NOTE WAS
ISSUED AND THE OFFERING MEMORANDUM PURSUANT TO WHICH THIS NOTE WAS ORIGINALLY
SOLD. THE HOLDER OF THE NOTE WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY A PROPOSED TRANSFEREE OF THE NOTICE OF THE RESALE RESTRICTIONS APPLICABLE
TO THE NOTE.
     (p) The Company will not, directly or indirectly, offer, sell, contract to
sell or otherwise dispose of any debt securities of the Company or warrants to
purchase debt securities of the Company substantially similar to the Notes
(other than the Notes offered pursuant to this Agreement) for a period of
90 days after the date hereof, without the prior written consent of Wachovia
Capital Markets, LLC and Banc of America Securities LLC.

17



--------------------------------------------------------------------------------



 



     (q) The Company will, promptly after it has notified the Representatives of
any intention by the Company to treat the Transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4),
deliver a duly completed copy of IRS Form 8886 or any successor form to the
Representatives.
     (r) Each of the Company and each Guarantor acknowledges and agrees that the
Initial Purchasers are acting solely in the capacity of an arm’s length
contractual counterparty to the Company and each Guarantor with respect to the
offering of the Notes and the Guarantees contemplated hereby (including in
connection with determining the terms of the offering) and not as a financial
advisor or a fiduciary to, or an agent of, the Company, any Guarantor or any
other person. Additionally, no Initial Purchaser is advising the Company, any
Guarantor or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. Each of the Company and each Guarantor
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Initial Purchasers shall have no
responsibility or liability to the Company or any Guarantor with respect
thereto. Any review by the Initial Purchasers of the Company, any Guarantor, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Initial Purchasers and shall not
be on behalf of the Company or any Guarantor.
          5. Expenses. (a) Whether or not the transactions contemplated in this
Agreement are consummated or this Agreement is terminated, the Company and the
Guarantors will pay or cause to be paid all expenses incident to the performance
of its obligations under this Agreement, including: (i) the fees, disbursements
and expenses of the Company’s counsel and the Company’s accountants in
connection with the issuance and sale of the Notes and all other fees or
expenses in connection with the preparation of each Memorandum and all
amendments and supplements thereto, including all printing costs associated
therewith, and the delivering of copies thereof to the Initial Purchasers, in
the quantities herein above specified, (ii) all costs and expenses related to
the transfer and delivery of the Notes to the Initial Purchasers, including any
transfer or other taxes payable thereon, (iii) the cost of producing any Blue
Sky or legal investment memorandum in connection with the offer and sale of the
Notes under state securities laws and all expenses in connection with the
qualification of the Notes for offer and sale under state securities laws as
provided in Section 4(d) hereof, including filing fees and the reasonable fees
and disbursements of Counsel for the Initial Purchasers in connection with such
qualification and in connection with the Blue Sky or legal investment
memorandum, (iv) any fees charged by rating agencies for the rating of the
Notes, (v) the costs and charges of the Trustee and any transfer agent,
registrar or depositary, (vi) the cost of the preparation, issuance and delivery
of the Notes, (vii) all costs and expenses relating to investor presentations,
including any “road show” presentations undertaken in connection with the
marketing of the offering of the Notes, including, without limitation, expenses
associated with the production of road show slides and graphics, fees and
expenses of any consultants engaged in connection with the road show
presentations, travel and lodging expenses of the representatives and officers
of the Company and any such consultants, and the cost of any aircraft chartered
in connection with the road show (other than the travel and lodging expenses of
the Initial Purchasers, which shall be borne by the Initial Purchasers), and
(viii) all other costs and expenses incident to the performance of the
obligations of

18



--------------------------------------------------------------------------------



 



the Company hereunder for which provision is not otherwise made in this Section.
It is understood, however, that except as provided in Section 5(b) of this
Agreement, the Initial Purchasers will pay all of their costs and expenses,
including fees and disbursements of their counsel, transfer taxes payable on
resale of any of the Notes by them and any advertising expenses connected with
any offers they may make.
          (b) If the sale of the Notes provided for herein is not consummated
because any condition to the obligations of the Initial Purchasers set forth in
Section 6 hereof is not satisfied, because this Agreement is terminated pursuant
to Section 10 hereof or because of any failure, refusal or inability on the part
of the Company to perform all obligations and satisfy all conditions on its part
to be performed or satisfied hereunder other than by reason of a default by any
of the Initial Purchasers, the Company will reimburse the Initial Purchasers
upon demand for all reasonable and documented out-of-pocket expenses (including
reasonable counsel fees and disbursements) that shall have been incurred by them
in connection with the proposed purchase and sale of the Notes; provided,
however, that the obligations of the Company under this Section 5(b) shall be in
addition to, and not in place of, the provisions for expense reimbursement set
forth in the Engagement Letter.
          6. Conditions to the Initial Purchasers’ Obligations. The obligations
of the several Initial Purchasers to purchase and pay for the Notes shall be
subject to the accuracy of the representations and warranties of the Company in
Section 1 hereof, in each case as of the date hereof and as of the Closing Date,
as if made on and as of the Closing Date, to the accuracy of the statements of
the Company’s officers made pursuant to the provisions hereof, to the
performance by the Company of its covenants and agreements hereunder and to the
following additional conditions:
     (a) The Initial Purchasers shall have received (i) an opinion, dated the
Closing Date, of Kirkland & Ellis, LLP, counsel for the Company, (ii) an
opinion, dated the Closing Date, of Schwabe, Williamson & Wyatt, Washington
counsel for the Company, and (iii) an opinion, dated the Closing Date, of Kevin
L. Bloomfield, internal counsel for the Company, in each case in form and
substance reasonably satisfactory to the Initial Purchasers.
     (b) The Initial Purchasers shall have received an opinion, dated the
Closing Date, of Cahill Gordon& Reindel LLP, Counsel for the Initial Purchasers,
with respect to the issuance and sale of the Notes and such other related
matters as the Initial Purchasers may reasonably require, and the Company shall
have furnished to such counsel such documents as it may reasonably request for
the purpose of enabling it to pass upon such matters.
     (c) The Initial Purchasers shall have received on each of the date hereof
and the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance reasonably satisfactory to the Initial
Purchasers and Counsel for the Initial Purchasers, from Ernst & Young LLP,
independent public accountants, containing statements and information of the
type ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the historical consolidated financial statements and certain
financial information contained in the Offering Memorandum; provided that the

19



--------------------------------------------------------------------------------



 



letter shall use a “cut-off date” within three days of the date of such letter
and that their procedures shall extend to financial information in the Final
Memorandum not contained in the Preliminary Memorandum. References to the
Offering Memorandum in this paragraph (c) with respect to either letter referred
to above shall include any amendment or supplement thereto at the date of such
letter.
     (d) (i) None of the Company nor any of its subsidiaries, shall have
sustained, since the date of the latest audited historical consolidated
financial statements included in the Offering Memorandum (exclusive of any
amendment or supplement thereto), any loss or interference with their respective
businesses or properties from fire, explosion, flood, accident or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree (whether domestic or foreign)
otherwise than as set forth in the Offering Memorandum (exclusive of any
amendment or supplement thereto); and (ii) since the respective dates as of
which information is given in each Memorandum, there shall not have been any
change in the capital stock or long-term debt of the Company and its
subsidiaries, considered as one enterprise, or any change in or effect on or any
development having a prospective change in or effect on the business,
operations, properties, assets, liabilities, earnings, condition (financial or
otherwise), results of operations or management of the Company and its
subsidiaries, considered as one enterprise, whether or not in the ordinary
course of business, otherwise than as set forth in each such Memorandum
(exclusive of any amendment or supplement thereto), the effect of which, in any
such case described in clause (i) or (ii), is, in the sole judgment of the
Representatives, so material and adverse as to make it impracticable or
inadvisable to market the Notes on the terms and in the manner described in the
Offering Memorandum (exclusive of any amendment or supplement thereto).
     (e) None of the information set forth in the sections of the Offering
Memorandum entitled “Use of Proceeds” and “Offering Memorandum Summary—Recent
Developments” shall have changed, if the effect of any such change, individually
or in the aggregate, in the sole judgment of the Representatives makes it
impracticable or inadvisable to proceed with the offering or the delivery of the
Notes on the terms and in the manner described in the Offering Memorandum,
exclusive of any amendment or supplement thereto.
     (f) The Initial Purchasers shall have received certificates dated the
Closing Date and in form and substance reasonably satisfactory to the Initial
Purchasers, of (i) the Chief Executive Officer and the Chief Financial Officer
of the Company and (ii) each Guarantor: as to the accuracy of the
representations and warranties of the Company and the Guarantors in this
Agreement at and as of the Closing Date; that the Company and or the applicable
Guarantor(s), as the case may be, have performed all covenants and agreements
and satisfied all conditions on its or their part to be performed or satisfied
at or prior to the Closing Date; and as to the matters set forth in Sections
6(d) (in the case of the certificate from the Company’s officers only) and 6(e).
     (g) The Notes shall have received initial ratings by Standard & Poor’s and
Moody’s, and, subsequent to the date hereof, there shall not have been any
decrease in

20



--------------------------------------------------------------------------------



 



the rating of the Notes or any of the Company’s other debt securities by any
“nationally recognized statistical rating agency”, as that term is defined by
the Commission for purposes of Rule 436(g)(2) under the Securities Act, and no
such organization shall have publicly announced that it has under surveillance
or review its ratings of the Notes or any of the Company’s other debt securities
or any notice or public announcement given of any intended or potential decrease
in any such rating or that any such securities rating agency has under
surveillance or review, with possible negative implications, its rating of the
Notes.
     (h) The Notes shall be eligible for clearance and settlement through the
Depository Trust Company.
     (i) On or before the Closing Date, the Initial Purchasers and Counsel for
the Initial Purchasers shall have received such further certificates, documents
or other information as they may have reasonably requested from the Company.
          7. Conditions to the Company’s Obligations. The obligation of the
Company to issue and sell the Notes to the Initial Purchasers shall be subject
to the satisfaction or waiver, on or prior to the Closing Date, of all material
conditions to effectiveness of the Fourth Amendment to Credit Agreement by and
among the Company, the guarantor parties thereto and Wachovia Bank, National
Association, as administrative agent, other than the issuance of the Notes and
application of the net proceeds thereof as described in the section of the
Offering Memorandum entitled “Use of Proceeds.”
               If the conditions specified in this Section 7 are not satisfied
when and as required to be satisfied, this Agreement may be terminated by the
Company by notice to the Initial Purchasers at any time prior to the Closing
Date, in accordance with Section 13, which termination pursuant to this
Section 7 shall be without liability of any party to any other party except as
provided in Sections 5 and 8 hereof.
          8. Indemnification and Contribution. (a) The Company and each
Guarantor, jointly and severally, agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) any Initial Purchaser against any losses,
claims, damages or liabilities, joint or several, to which such Initial
Purchaser or such other person may become subject, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Memorandum, the Pricing Supplement,
any Company Additional Written Information or the Final Memorandum or any
amendment or supplement thereto; or (ii) the omission or alleged omission to
state in the Preliminary Memorandum, the Pricing Supplement, any Company
Additional Written Information or the Final Memorandum or any amendment or
supplement thereto a material fact necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading, and will
reimburse, as incurred, each Initial Purchaser and each such other person for
any legal or other expenses reasonably incurred by such Initial Purchaser or
such other person in connection with investigating, defending against or
appearing as a third-party witness in connection with any such loss, claim,
damage, liability or action; provided, however, that the Company and the

21



--------------------------------------------------------------------------------



 



Guarantors will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any untrue statement
or alleged untrue statement or omission or alleged omission made in any
Preliminary Memorandum, the Pricing Supplement, any Company Additional Written
Information or the Final Memorandum or any amendment or supplement thereto, in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representatives specifically for
use therein as set forth in Section 12 hereof.
          (b) Each Initial Purchaser, severally and not jointly, will indemnify
and hold harmless the Company and the Guarantors and their respective
affiliates, directors, officers, and each person, if any, who controls any of
the Company or the Guarantors within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Company, the Guarantors, any such affiliates, directors
or officers or such controlling person may become subject, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Memorandum or any amendment or
supplement thereto, or (ii) the omission or alleged omission to state in the
Preliminary Memorandum, the Pricing Supplement, any Company Additional Written
Information or the Final Memorandum or any amendment or supplement thereto a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by the Initial
Purchasers through the Representatives specifically for use therein as set forth
in Section 12 hereof and, subject to the limitation set forth immediately
preceding this clause, will reimburse as incurred, any legal or other expenses
reasonably incurred by the Company or the Guarantors or any such affiliates,
directors or officers or such controlling person in connection with
investigating, defending against or appearing as a third-party witness in
connection with, any such loss, claim, damage, liability or action in respect
thereof.
          (c) Promptly after receipt by any person to whom indemnity may be
available under this Section 8 (the “indemnified party”) of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against any person from whom indemnity may be sought under
this Section 8 (the “indemnifying party”), notify such indemnifying party in
writing of the commencement thereof; but the failure so to notify such
indemnifying party will not relieve such indemnifying party from (i) any
liability which it may have under this Section 8 to the extent it is not
materially prejudiced (through the forfeiture of substantive rights or defenses)
as a proximate result of the failure or (ii) any other liability which it may
have to such indemnified party. In case any such action is brought against any
indemnified party, and such indemnified party notifies the relevant indemnifying
party of the commencement thereof, such indemnifying party will be entitled to
participate therein and, to the extent that it may wish, to assume the defense
thereof, jointly with any other indemnifying party similarly notified, with
counsel reasonably satisfactory to such indemnified party; provided, however,
that if the named parties in any such action (including impleaded parties)
include both the indemnified party and the indemnifying party and the
indemnified party shall have concluded, based on advice of outside counsel, that
there may be one or more legal defenses

22



--------------------------------------------------------------------------------



 



available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party or that representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them, the indemnifying party shall not
have the right to direct the defense of such action on behalf of such
indemnified party or parties and such indemnified party or parties shall have
the right to select separate counsel to defend such action on behalf of such
indemnified party or parties. After notice from an indemnifying party to an
indemnified party of its election so to assume the defense thereof and approval
by such indemnified party of counsel appointed to defend such action, such
indemnifying party will not be liable to such indemnified party under this
Section 8 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof, unless (i) such indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that in connection with such action the
indemnifying party shall not be liable for the reasonable expenses of more than
one separate counsel (in addition to one local counsel in any jurisdiction) for
any indemnified person in any one action or separate but substantially similar
actions in the same jurisdiction arising out of the same general allegations or
circumstances) or (ii) such indemnifying party does not promptly retain counsel
reasonably satisfactory to such indemnified party or (iii) such indemnifying
party has authorized the employment of counsel for such indemnified party at the
expense of the indemnifying party. After such notice from an indemnifying party
to an indemnified party, such indemnifying party will not be liable for the
costs and expenses of any settlement of such action effected by such indemnified
party without the written consent of such indemnifying party. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by (i), (ii) or (iii) of the third sentence of this
paragraph, the indemnifying party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (x) such
settlement is entered into more than 30 days after receipt by such indemnifying
party of the aforesaid request and (y) such indemnifying party shall not have
reimbursed the indemnified party in accordance with such request prior to the
date of such settlement. An indemnifying party will not, without the prior
written consent of the indemnified party, settle or compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not the indemnified party or any other person that may be entitled to
indemnification hereunder is a party to such claim, action, suit or proceeding)
unless such settlement, compromise or consent includes an unconditional release
of the indemnified party and such other persons from all liability arising out
of such claim, action, suit or proceeding and does not contain any statement as
to or finding of fault, culpability or failure to act by or on behalf of any
indemnified party.
          (d) (i) In circumstances in which the indemnity agreement provided for
in the preceding paragraphs of this Section 8 is unavailable or insufficient,
for any reason, to hold harmless an indemnified party in respect of any losses,
claims, damages or liabilities (including, without limitation, any legal or
other expenses incurred in connection with defending or investigating any action
or claim) (or actions in respect thereof) (“Losses”), the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, in order
to provide for just and equitable contribution, agree to contribute to the
amount paid or payable by such indemnified party as a result of such Losses to
which the Company and the Guarantors, on the one hand, and

23



--------------------------------------------------------------------------------



 



the Initial Purchasers, on the other, may be subject, in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, from the
offering of the Notes or (ii) if the allocation provided by the foregoing clause
(i) is unavailable for any reason, not only such relative benefits but also the
relative fault of the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, in connection with the statements or omissions
or alleged statements or omissions that resulted in such Losses. The relative
benefits received by the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, shall be deemed to be in the same proportion
as the total proceeds from the offering (before deducting expenses, but, for the
avoidance of doubt, net of the Initial Purchasers’ discounts) received by the
Company bear to the total discounts and commissions received by the Initial
Purchasers from the Company in connection with the purchase of the Notes
hereunder as set forth in the Final Memorandum. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, the Guarantors or the Initial Purchasers, the parties’ intent, relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission, and any other equitable considerations appropriate in the
circumstances. The Company, the Guarantors and the Initial Purchasers agree that
it would not be just and equitable if contribution were determined by pro rata
allocation or by any other method of allocation (even if the Initial Purchasers
were treated as one entity for such purpose) that does not take into account the
equitable considerations referred to above. Notwithstanding any other provision
of this paragraph (d), no Initial Purchaser shall be obligated to make
contributions hereunder that in the aggregate exceed the total underwriting
discounts and commissions received by such Initial Purchaser from the Company in
connection with the purchase of the Notes hereunder, and no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ respective
obligations to contribute hereunder are several in proportion to their
respective obligations to purchase Notes as set forth on Schedule I hereto and
not joint. For purposes of this paragraph (d), each person, if any, who controls
an Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and each other person listed in Section 8(a)
hereof shall have the same rights to contribution as such Initial Purchaser, and
each affiliate, director or officer of the Company or any Guarantor and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, shall have the same rights to
contribution as the Company and the Guarantors.
          (e) The obligations of the Company and the Guarantors under this
Section 8 shall be in addition to any obligations or liabilities which the
Company and the Guarantors may otherwise have and the obligations of the
respective Initial Purchasers under this Section 8 shall be in addition to any
obligations or liabilities which the Initial Purchasers may otherwise have.
          9. Survival. The respective representations, warranties, agreements,
covenants, indemnities and other statements of the Company, the Guarantors,
their respective officers, and the several Initial Purchasers set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement shall remain in full force and effect, regardless of (i) any
investigation made by or on behalf of the Company, the Guarantors, their
respective

24



--------------------------------------------------------------------------------



 



officers or directors or any controlling person referred to in Section 8 hereof
or any Initial Purchaser and (ii) delivery of and payment for the Notes. The
respective agreements, covenants, indemnities and other statements set forth in
Sections 5, 8, 9, 13, 14, 15 and 16 hereof shall remain in full force and
effect, regardless of any termination or cancellation of this Agreement.
          10. Termination. (a) The Representatives may terminate this Agreement
with respect to the Notes by notice to the Company at any time on or prior to
the Closing Date in the event that the Company shall have failed, refused or
been unable to perform in any material respect all obligations and satisfy in
any material respect all conditions on its part to be performed or satisfied
hereunder at or prior thereto or if, at or prior to the Closing Date (i) trading
in securities generally on the New York Stock Exchange, the NASDAQ National
Market or in the over-the-counter market, or trading in any securities of the
Company on any exchange or in the over-the-counter market, shall have been
suspended or minimum or maximum prices shall have been established on any such
exchange or market; (ii)  there has been a material disruption in commercial
banking or securities settlement, payment or clearance services in the United
States; (iii) a banking moratorium shall have been declared by New York, North
Carolina or United States authorities or (iv) there shall have been (A) an
outbreak or escalation of hostilities between the United States and any foreign
power, (B) an outbreak or escalation of any other insurrection or armed conflict
involving the United States, (C) the occurrence of any other calamity or crisis
involving the United States or (D) any change in general economic, political or
financial conditions which has an effect on the U.S. financial markets or the
international financial markets that, in the case of any event described in this
clause (iv), in the sole judgment of the Representatives, makes it impracticable
or inadvisable to proceed with the offer, sale and delivery of the Notes as
disclosed in the Preliminary Memorandum or the Offering Memorandum, exclusive of
any amendment or supplement thereto.
          (b) Termination of this Agreement pursuant to this Section 10 shall be
without liability of any party to any other party except as provided in
Sections 5 and 8 hereof.
          11. Defaulting Initial Purchasers. If, on the Closing Date, any
Initial Purchaser defaults in the performance of its obligations under this
Agreement, the non-defaulting Initial Purchasers shall be obligated to purchase
the Notes that such defaulting Initial Purchaser or Initial Purchasers agreed
but failed to purchase on the Closing Date (the “Remaining Notes”) in the
respective proportions that the principal amount of the Notes set opposite the
name of each non-defaulting Initial Purchaser in Schedule I hereto bears to the
total number of the Notes set opposite the names of all the non-defaulting
Initial Purchasers in Schedule I hereto; provided, however, that the
non-defaulting Initial Purchasers shall not be obligated to purchase any of the
Notes on the Closing Date if the total amount of Notes which the defaulting
Initial Purchaser or Initial Purchasers agreed but failed to purchase on such
date exceeds 10% of the total amount of Notes to be purchased on the Closing
Date, and no non-defaulting Initial Purchaser shall be obligated to purchase
more than 110% of the amount of Notes that it agreed to purchase on the Closing
Date pursuant to this Agreement. If the foregoing maximums are exceeded, the
non-defaulting Initial Purchasers, or those other purchasers satisfactory to the
Initial Purchasers who so agree, shall have the right, but not the obligation,
to purchase, in such proportion as may be agreed upon among them, all the
Remaining Notes. If the non-defaulting Initial Purchasers or other Initial
Purchasers satisfactory to the Initial Purchasers do not elect to purchase the
Remaining

25



--------------------------------------------------------------------------------



 



Notes, this Agreement shall terminate without liability on the part of any
non-defaulting Initial Purchaser or the Company, except that the Company will
continue to be liable for the payment of expenses to the extent set forth
herein.
          Nothing contained in this Agreement shall relieve a defaulting Initial
Purchaser of any liability it may have to the Company for damages caused by its
default. If other purchasers are obligated or agree to purchase the Notes of a
defaulting or withdrawing Initial Purchaser, the Company or the Representatives
may postpone the Closing Date for up to five full business days in order to
effect any changes in the Transaction Documents or in any other document or
arrangement that, in the opinion of counsel for the Company or Counsel for the
Initial Purchasers, may be necessary.
          12. Information Supplied by Initial Purchasers. The statements set
forth in (i) the penultimate sentence in the third paragraph, (ii) the second
sentence of the sixth paragraph, (iii) the seventh paragraph and (iv) the eighth
paragraph under the heading “Plan of Distribution” in the Preliminary Memorandum
and the Offering Memorandum, to the extent such statements relate to the Initial
Purchasers, constitute the only information furnished by the Initial Purchasers
to the Company for the purposes of Sections 1(a) and 8 hereof.
          13. Notices. All communications hereunder shall be in writing and, if
sent to any of the Initial Purchasers, shall be delivered or sent by mail, telex
or facsimile transmission and confirmed in writing to Wachovia Capital Markets,
LLC, One Wachovia Center, 301 South College Street, Charlotte, North Carolina
28288-0604, Attention: High Yield Capital Markets, with a copy to Cahill Gordon
& Reindel LLP, 80 Pine Street, New York, New York 10005, Attention: Luis
Penalver and if sent to the Company or any Guarantor, shall be delivered or sent
by mail, telex or facsimile transmission and confirmed in writing to the Company
at Belden Inc, 7701 Forsyth Boulevard, Suite 800, St. Louis, Missouri 63105,
Attention: Kevin L. Bloomfield, with a copy to Kirkland & Ellis LLP, 601
Lexington Avenue, New York, New York 10022-4611, Attention: Andrew E. Nagel.
          14. Successors. This Agreement shall inure to the benefit of and shall
be binding upon the several Initial Purchasers, the Company and the Guarantors
and their respective successors and legal representatives, and nothing expressed
or mentioned in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement, or any provisions herein contained, this Agreement and all
conditions and provisions hereof being intended to be and being for the sole and
exclusive benefit of the several Initial Purchasers, the Company and the
Guarantors and their respective successors and legal representatives, and for
the benefit of no other person, except that (i) the indemnities of the Company
contained in Section 8 of this Agreement shall also be for the benefit of any
person or persons who control any Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act and (ii) the
indemnities of the Initial Purchasers contained in Section 8 of this Agreement
shall also be for the benefit of the affiliates, directors and officers of the
Company and the Guarantors, and any person or persons who control the Company or
the Guarantors within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act. No purchaser of Notes from any Initial Purchaser
shall be deemed a successor to such Initial Purchaser because of such purchase.

26



--------------------------------------------------------------------------------



 



          15. Applicable Law. This Agreement shall be governed by the laws of
the State of New York without giving effect to any conflicts of law provisions
that would apply the laws of another jurisdiction.
          16. Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial. (a) All judicial proceedings arising out of or relating to this Agreement
may be brought in any state or federal court of competent jurisdiction in the
State of New York, which jurisdiction is exclusive, and the Company and the
Guarantors hereby consent to the jurisdiction of such courts.
          (b) Each party agrees that any service of process or other legal
summons in connection with any Proceeding may be served on it by mailing a copy
thereof by registered mail, or a form of mail substantially equivalent thereto,
postage prepaid, addressed to the served party at its address as provided for in
Section 13 hereof. Nothing in this Section shall affect the right of the parties
to serve process in any other manner permitted by law.
          (c) Each of the Company and the Guarantors hereby waives all right to
trial by jury in any proceeding (whether based upon contract, tort or otherwise)
in any way arising out of or relating to this Agreement. Each of the Company and
the Guarantors agrees that a final judgment in any such proceeding brought in
any such court shall be conclusive and binding upon it and may be enforced in
any other courts in the jurisdiction of which it is or may be subject, by suit
upon such judgment.
          17. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[The remainder of this page is intentionally left blank.]

27



--------------------------------------------------------------------------------



 



          If the foregoing correctly sets forth our understanding, please
indicate your acceptance thereof in the space provided below for that purpose,
whereupon this letter shall constitute an agreement binding the Company, the
Guarantors and the Initial Purchasers.

            Very truly yours,

BELDEN INC.
      By:   /s/ Kevin L. Bloomfield

      Name:   Kevin L. Bloomfield       Title:   Senior Vice President,
Secretary and
General Counsel    

            BELDEN WIRE & CABLE COMPANY
BELDEN CDT NETWORKING, INC.
NORDX CDT CORP.
THERMAX/CDT, INC.
BELDEN HOLDINGS, INC.
BELDEN TECHNOLOGIES, INC.
CDT INTERNATIONAL HOLDINGS INC.
BELDEN 1993, INC.
      By:   /s/ Stephen H. Johnson

      Name:   Stephen H. Johnson       Title:   Treasurer    

28



--------------------------------------------------------------------------------



 



Accepted as of the date hereof.
WACHOVIA CAPITAL MARKETS, LLC
BANC OF AMERICA SECURITIES LLC
CITIGROUP GLOBAL MARKETS INC.
Acting on behalf of themselves and as Representatives
of the several Initial Purchasers listed on Schedule I
WACHOVIA CAPITAL MARKETS, LLC

         
By:
  /s/ Jacob Petkovich    
 
 
 
Name: Jacob Petkovich    
 
  Title: Director    

BANC OF AMERICA SECURITIES LLC

         
By:
  /s/ Andrew Gordon    
 
 
 
Name: Andrew Gordon    
 
  Title: Principal    

CITIGROUP GLOBAL MARKETS INC.

         
By:
  /s/ James M. Walsh    
 
 
 
Name: James M. Walsh    
 
  Title: Managing Director    

S-III-1